Name: Commission Delegated Regulation (EU) 2017/1962 of 9 August 2017 amending Delegated Regulation (EU) No 611/2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the support programmes for the olive-oil and table-olives sector
 Type: Delegated Regulation
 Subject Matter: processed agricultural produce;  EU finance;  cooperation policy;  plant product;  agricultural policy
 Date Published: nan

 28.10.2017 EN Official Journal of the European Union L 279/28 COMMISSION DELEGATED REGULATION (EU) 2017/1962 of 9 August 2017 amending Delegated Regulation (EU) No 611/2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the support programmes for the olive-oil and table-olives sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 30 thereof, Whereas: (1) In light of the experience gained during the implementation of the three-year work programmes that started on 1 April 2015, certain provisions of Commission Delegated Regulation (EU) No 611/2014 (2) should be simplified or clarified. At the same time, it is appropriate to further limit the administrative burden for operators and national administrations. HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) No 611/2014 is amended as follows: (1) the following Article 2a is inserted: Article 2a Prohibition of double funding Member States shall lay down clear demarcation criteria to ensure that no support is granted under Article 29 of Regulation (EU) No 1308/2013 for operations or actions that are supported under any other Union instruments.; (2) in Article 3(4), the introductory phrase is replaced by the following: Outsourcing the measures of a producer organisation or an association of producer organisations in accordance with Article 155 of Regulation (EU) No 1308/2013 may be authorised for the measures referred to in paragraph 1, subject to the following conditions:; (3) in Article 4(1), point (a) is deleted; (4) Article 5 is replaced by the following: Article 5 Allocation of Union funding Member States shall lay down the minimum allocation of Union funding available under Article 29 of Regulation (EU) No 1308/2013 to specific areas referred to in Article 3(1) of this Regulation. That minimum allocation shall apply to all work programmes to be approved under this Regulation in the Member State concerned; (5) In Article 6(1), point (g) is replaced by the following: (g) the evaluation of programmes which may have been carried out previously by the recipient organisations within the framework of Commission Regulation (EC) No 1334/2002 (*1), Commission Regulation (EC) No 2080/2005 (*2), Regulation (EC) No 867/2008 or this Regulation. (*1) Commission Regulation (EC) No 1334/2002 of 23 July 2002 laying down detailed rules for the application of Council Regulation (EC) No 1638/98 as regards the work programmes of operators organisations in the olive sector for the marketing years 2002/2003, 2003/2004 and 2004/2005 (OJ L 195, 24.7.2002, p. 16)." (*2) Commission Regulation (EC) No 2080/2005 of 19 December 2005 laying down detailed rules for the application of Council Regulation (EC) No 865/2004 as regards operators' organisations in the olive sector, their work programmes and the financing thereof (OJ L 333, 20.12.2005, p. 8).;" (6) Article 7(3) is amended as follows (a) point (h) is deleted; (b) the following second subparagraph is added: For the purposes of point (d) of the first subparagraph, Member States may decide whether overheads are eligible on the basis of a flat rate or of actual costs established on the basis of supporting documents to be submitted by the beneficiaries.. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply to work programmes that will start from 1 April 2018 and their approval processes. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) No 611/2014 of 11 March 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the support programmes for the olive-oil and table-olives sector (OJ L 168, 7.6.2014, p. 55).